--------------------------------------------------------------------------------


FIRST AMENDMENT TO
LOAN AND SECURITY AGREEMENTS


This First Amendment to Loan and Security Agreements (this "Amendment") is made
as of January 25, 2006, by and among M-WAVE, INC., a Delaware corporation
("M-Wave"), M-WAVE DBS, an Illinois corporation ("DBS" and, together with
M-Wave, each a "Borrower" and collectively the "Borrowers"), and MERCATOR
MOMENTUM FUND III, L.P., a California limited partnership ("Lender").


Factual Background


A.   Pursuant to that certain Silicon Valley Bank Loan and Security Agreement
(including the Schedule thereto) dated June 28, 2004 (as amended from time to
time, the "2004 Loan Agreement"), among M-Wave, Poly Circuits, Inc., an Illinois
corporation ("Poly Circuits"), and Silicon Valley Bank ("SVB"), as amended by
(1) that certain Amendment to Loan Documents dated June 28, 2004, among M-Wave,
Poly Circuits and SVB, (2) that certain Amendment to Loan Documents dated
December 17, 2004, among M-Wave, Poly Circuits and SVB, (3) that certain
Assumption Agreement and Amendment to Loan Documents dated April 11, 2005, among
M-Wave, DBS and SVB, (4) that certain Amendment to Loan Agreement and Release
dated September 2, 2005, among M-Wave, DBS and SVB, (5) that certain Limited
Forbearance Agreement dated October 17, 2005, among M-Wave, DBS and SVB, and
(6) that certain Extension Agreement dated October 24, 2005, among M-Wave, DBS
and SVB, SVB made loans (collectively, the "2004 Loans") to the Borrowers.


B.   The 2004 Loans and all of the other Obligations (as that term is defined in
the 2004 Loan Agreement) (collectively, the "2004 Obligations"), are secured by
first priority perfected security interests in all of the Collateral (as that
term is defined in the 2004 Loan Agreement). The 2004 Obligations are also
secured by first priority perfected security interests in all of the
Intellectual Property Collateral (as that term is defined in (1) that certain
Intellectual Property Security Agreement dated as of April 11, 2005, between
M-Wave, as grantor, and SVB, as secured party, and (2) that certain Intellectual
Property Security Agreement dated as of April 11, 2005, between DBS, as grantor,
and SVB, as secured party (collectively, the "Intellectual Property Security
Agreements").


C.   Pursuant to that certain Silicon Valley Bank Loan and Security Agreement
dated as of April 11, 2005 (as amended from time to time, the "2005 Loan
Agreement"), among M-Wave, DBS and SVB, as amended by (1) that certain Amendment
to Silicon Valley Bank Loan Agreement dated September 2, 2005, among the M-Wave,
DBS and SVB, SVB made loans (collectively, the "2005 Loans") to the Borrowers.


D.   The 2005 Loans and all of the other Obligations (as that term is defined in
the 2005 Loan Agreement) (collectively, the "2005 Obligations"), are secured by
first priority perfected security interests in all of the Collateral (as that
term is defined in the 2005 Loan Agreement and Exhibit A attached thereto). The
2005 Obligations are also secured by first priority perfected security interests
in all of the Intellectual Property Collateral (as that term is defined in the
Intellectual Property Security Agreements.

- 1 -

--------------------------------------------------------------------------------





E.   Pursuant to the 2004 Loan Agreement and the 2005 Loan Agreement
(collectively, the "Loan Agreements"), SVB made the 2004 Loans and the 2005
Loans (collectively, the "Loans") to the Borrowers in an aggregate principal
amount equal to $1,805,000 (the "Initial Loan Amount").


F.   SVB assigned all of its right, title and interest in and to (1) the Loans
and (2) the Loan Agreements, the Intellectual Property Security Agreements and
all other documents evidencing or securing the Loans (collectively, the "Loan
Documents") to Monarch Pointe Fund Ltd. ("Monarch") pursuant to a Loan Document
Purchase Agreement dated November 9, 2005, and Monarch has assigned all of its
right, title and interest in and to the Loans and the Loan Documents to Lender.
Lender is currently the owner of all right, title and interest in and to the
Loans and the Loan Documents.


G.   As of the date of this Amendment, (i) the outstanding principal amount of
the 2004 Loan is $1,280,721.51 and the outstanding principal amount of the 2005
Loan is $318,485.76, for a total of $1,599,207.27, and (ii) the accrued and
unpaid interest on the 2004 Loan for the period from November 9, 2005 (the date
on which Monarch acquired the Loans from SVB) through and including December 31,
2005 is $16,498.18 and the accrued and unpaid interest on the 2005 Loan for the
period from November 9, 2005 through and including December 31, 2005 is
$4,102.71, for a total of $20,600.89.


H.   The Borrowers and Lender now wish to modify the Loan Documents as set forth
below.


Agreement


Therefore, each of the Borrowers and Lender agree as follows:


1.     Recitals. The recitals set forth above in the Factual Background are
true, accurate and correct.


2.     Reaffirmation of the Loans and the Loan Documents. Each of the Borrowers
reaffirms all of its obligations under each of the Loan Documents to which it is
a party, and each of the Borrowers acknowledges that it has no claims, offsets
or defenses with respect to the payment of sums due under the 2004 Loan
Agreement, the 2005 Loan Agreement or any of the other Loan Documents.


3.     Modification of the Loan Documents. The Loan Documents are hereby amended
as follows:


3.1   Amendments to the 2004 Loan Agreement. The 2004 Loan Agreement is amended
as follows:


(a)    References. All references to "Silicon Valley Bank" or "Silicon" in the
2004 Loan Agreement shall be deemed to refer to Lender, and the Borrowers
acknowledge and agree that Lender has all of the rights and remedies of SVB
under the 2004 Loan Agreement and each of the other Loan Documents that relate
thereto.

- 2 -

--------------------------------------------------------------------------------





(b)    Term Loan. As of the date of this Amendment, the 2004 Loan, and the sum
of (i) all principal amounts outstanding under the 2004 Loan Agreement and
(ii) the accrued and unpaid interest on the 2004 Loan for the period from
November 9, 2005 (the date on which Monarch acquired the Loans from SVB) through
and including December 31, 2005, shall constitute a term loan having a principal
amount equal to the sum of the outstanding principal amount of the 2004 Loan on
the date of this Amendment and the accrued and unpaid interest on the 2004 Loan
through December 31, 2005. Notwithstanding any contrary provision of the 2004
Loan Agreement or any other Loan Document, the Borrowers shall not have the
right to repay and reborrow any principal outstanding on the 2004 Loan.


(c)    Interest and Repayment of the Term Loan. Interest shall accrue
(commencing January 1, 2006) on the sum of (i) the outstanding principal amount
of the 2004 Loan from time to time and (ii) the accrued and unpaid interest on
the 2004 Loan for the period from November 9, 2005, through and including
December 31, 2005, at the interest rate, and shall be payable in cash monthly in
arrears at the times and in the manner, specified in Section 2 (entitled
"Interest") of the Schedule attached to the 2004 Loan Agreement, except that the
term "Prime Rate" shall mean the "prime rate" reported by the Wall Street
Journal under "Money Rates," and the interest rate applicable to the 2004 Loan
shall change on each date that there is a change in such "prime rate" reported
by the Wall Street Journal. Unless earlier accelerated upon the occurrence of an
Event of Default, all principal and unpaid interest outstanding on the 2004 Loan
shall be due and payable on June 28, 2006, which is the Maturity Date (as that
term is defined in the 2004 Loan Agreement).


(d)    Deletion of Certain Provisions. All of Section 1 (entitled "Loans") other
than Section 1.2 (entitled "Interest") and all of Section 4 (entitled
"Accounts") of the 2004 Loan Agreement, and all of Section 1 (entitled "Credit
Limit"), Section 3 (entitled "Fees"), Section 5 (entitled "Financial Covenants")
and paragraph (1) (entitled "Banking Relationship") of Section 8 (entitled
"Additional Provisions") of the Schedule attached to the 2004 Loan Agreement,
are hereby deleted in their entirety.


(e)    Early Termination. The proviso in the second sentence of Section 6.2 of
the 2004 Loan Agreement (most recently amended by Paragraph 1 of the Amendment
to Loan Agreement and Release dated September 2, 2005) is hereby deleted in its
entirety.


3.2   Amendments to the 2005 Loan Agreement. The 2005 Loan Agreement is amended
as follows:


(a)    References. All references to "Silicon Valley Bank" or "Silicon" in the
2005 Loan Agreement shall be deemed to refer to Lender, and the Borrowers
acknowledge and agree that Lender has all of the rights and remedies of SVB
under the 2005 Loan Agreement and each of the other Loan Documents that relate
thereto.

- 3 -

--------------------------------------------------------------------------------





(b)    Term Loan. As of the date of this Amendment, the 2005 Loan, and the sum
of (i) all principal amounts outstanding under the 2005 Loan Agreement and
(ii) the accrued and unpaid interest on the 2005 Loan for the period from
November 9, 2005 (the date on which Monarch acquired the Loans from SVB) through
and including December 31, 2005, shall constitute a term loan having a principal
amount equal to the sum of the outstanding principal amount of the 2005 Loan on
the date of this Amendment and the accrued and unpaid interest on the 2005 Loan
through December 31, 2005. Notwithstanding any contrary provision of the 2005
Loan Agreement or any other Loan Document, the Borrowers shall not have the
right to repay and reborrow any principal outstanding on the 2005 Loan.


(c)    Interest and Repayment of the Term Loan. Notwithstanding any contrary
provision of the 2005 Loan Agreement, interest shall accrue (commencing
January 1, 2006) on the sum of (i) the outstanding principal amount of the 2005
Loan from time to time and (ii) the accrued and unpaid interest on the 2005 Loan
for the period from November 9, 2005, through and including December 31, 2005,
at the interest rate, and shall be payable in cash monthly in arrears at the
times and in the manner, specified in Section 2 (entitled "Interest") of the
Schedule attached to the 2004 Loan Agreement, except that the term "Prime Rate"
shall mean the "prime rate" reported by the Wall Street Journal under "Money
Rates," and the interest rate applicable to the 2005 Loan shall change on each
date that there is a change in such "prime rate" reported by the Wall Street
Journal. Unless earlier accelerated upon the occurrence of an Event of Default,
all principal and unpaid interest outstanding on the 2005 Loan shall be due and
payable on June 28, 2006, which is the Maturity Date (as that term is defined in
the 2005 Loan Agreement).


(d)    Deletion of Certain Provisions. All of Section 2.1.1 (entitled "Financing
of Accounts") other than paragraph (f) thereof (entitled "Maturity"), all of
Section 2.2 (entitled "Collections, Finance Charges, Remittances and Fees"), all
of Section 2.3 (entitled "Repayment of Obligations; Adjustments") and all of
Section 3 (entitled "Conditions of Loans") of the 2005 Loan Agreement are hereby
deleted in their entirety.


3.3   Additional Credit. Subject to the conditions set forth in Section 3.4,
below, Lender agrees to make additional advances to M-Wave from time to time
during the period prior to June 28, 2006, in an aggregate principal amount not
to exceed Nine Hundred Seventy-Four Thousand Dollars ($974,000.00) (the
"Additional Credit"), in accordance with the budget attached as Exhibit A to
this Amendment and made a part hereof (the "Budget"). Interest shall accrue on
the principal amount of Additional Credit outstanding from time to time
(commencing with the date on which such Additional Credit is advanced) at the
interest rate, and shall be payable in cash monthly in arrears at the times and
in the manner, specified in Section 2 (entitled "Interest") of the Schedule
attached to the 2004 Loan Agreement, except that the term "Prime Rate" shall
mean the "prime rate" reported by the Wall Street Journal under "Money Rates,"
and the interest rate applicable to the Additional Credit shall change on each
date that there is a change in such "prime rate" reported by the Wall Street
Journal. Unless earlier accelerated upon the occurrence of an Event of Default
(as that term is defined in the Loan Agreements), all principal and unpaid
interest outstanding on the Additional Credit shall be due and payable on
June 28, 2006.

- 4 -

--------------------------------------------------------------------------------





3.4   Conditions to the Advance of Additional Credit. Lender's obligation to
make an advance of Additional Credit to M-Wave shall be subject to all of the
following conditions precedent:


3.4.1    M-Wave shall have submitted to Lender a written request for an advance
of Additional Credit in form satisfactory to Lender specifying the requested
amount and use of such advance pursuant to the Budget, which written request
shall be accompanied by such supporting information (including invoices or other
evidence of the proper use of such advance) as Lender may require;


3.4.2    No Default or Event of Default (as those terms are defined in the Loan
Agreements) shall have occurred and be continuing; and


3.4.3    Each of the representations and warranties set forth in the Loan
Agreements shall be true on the date of M-Wave's written request for an advance
of Additional Credit and on the effective date of such advance. Each advance is
M-Wave's representation and warranty on that date that the representations and
warranties set forth in the Loan Agreements remain true.


3.5   Mandatory Repayments and Reduction of Additional Credit. Except for sales
of inventory in the ordinary course of business, the net sale proceeds (which,
in the case of the sale of any assets of DBS, includes trade payables
attributable to DBS) of the sale of any assets of either Borrower shall be paid
to Lender for application to the outstanding principal amount of the Loans or
the Additional Credit (and shall be applied to the Additional Credit and the
Loans in any order Lender may choose).


3.6   Cross-Default. Any Event of Default under the 2004 Loan Agreement or the
2005 Loan Agreement shall constitute a default under each other loan or other
obligation (other than the 2004 Loan, the 2005 Loan or the Additional Credit) at
any time owing from either of the Borrowers to either Lender or Monarch, and any
default or event of default (subject to any applicable notice and cure rights)
under and as defined in any agreement (other than the 2004 Loan Agreement or the
2005 Loan Agreement) between either of the Borrowers, on the one hand, and
either Lender or Monarch, on the other, shall constitute an Event of Default
under each of the 2004 Loan Agreement and the 2005 Loan Agreement.


4.     Waiver of Existing Defaults. In consideration of the waiver fee described
below, upon this Amendment's becoming effective Lender waives all outstanding
Events of Default on the Loans that arise from acts, omissions or circumstances
(or, with notice or the passage of time or both, would arise from acts,
omissions or circumstances) that occurred or arose prior to the date of this
Amendment. The Borrowers shall pay to Lender a waiver fee of Ten Thousand
Dollars ($10,000.00), $5,000.00 of which is allocated to each of the 2004 Loan
and the 2005 Loan and added to the outstanding principal amount thereof as of
the date of this Agreement. Interest shall accrue on the unpaid amount of such
fee from and after the effective date of this Amendment, and such fee shall be
due and payable to Lender on June 28, 2006. Except as expressly waived by this
Section 4, Lender reserves all of its rights and remedies under the Loan
Documents.

- 5 -

--------------------------------------------------------------------------------





5.     Conditions Precedent. This Amendment shall become effective upon Lender's
receipt of fully executed and, where appropriate, acknowledged originals of this
Amendment and any other documents that Lender may require or request in
accordance with this Amendment or the other Loan Documents.


6.     The Borrowers' Representations and Warranties. Each of the Borrowers
represents and warrants to Lender as follows:


(a)   Loan Documents. All representations and warranties made and given by such
Borrower in the Loan Documents are true, accurate and correct.


(b)   No Default. Subject to the effectiveness of the waiver set forth in
Section 4, above, no Event of Default has occurred and is continuing, and no
event has occurred and is continuing which, with notice or the passage of time
or both, would be an Event of Default.


(c)   Borrowing Entity. M-Wave is a corporation that is duly organized and
validly existing under the laws of the State of Delaware, and is qualified to do
business in each jurisdiction in which its ownership of assets or the conduct of
its business requires such qualification. There have been no changes in the
organization, ownership structure or formation documents of M-Wave that have not
been disclosed to Lender. DBS is a corporation that is duly organized and
validly existing under the laws of the State of Illinois, and is qualified to do
business in each jurisdiction in which its ownership of assets or the conduct of
its business requires such qualification. There have been no changes in the
organization, ownership structure or formation documents of DBS that have not
been disclosed to Lender. DBS is the sole subsidiary of M-Wave.


7.     Incorporation. Upon its effective date, this Amendment shall constitute a
Loan Document and shall form a part of each Loan Document, and all references to
a given Loan Document shall mean that document as hereby modified.


8.     No Prejudice; Reservation of Rights. This Amendment shall not prejudice
any rights or remedies of Lender under the Loan Documents. Lender reserves,
without limitation, all rights that it has against any indemnitor, guarantor or
other person or entity from time to time liable under any of the Loan Documents.


9.     No Impairment. Except as specifically hereby amended, the Loan Documents
shall each remain unaffected by this Amendment, and all such documents shall
remain in full force and effect.


10.   Expenses. The Borrowers shall reimburse Lender on demand, in immediately
available funds, for all costs and expenses incurred by Lender in connection
with this Amendment, including legal fees and expenses of Lender's counsel.

- 6 -

--------------------------------------------------------------------------------





11.   Purpose and Effect of Approvals. Approval of any matter in connection with
the Loans by Lender shall be for the sole purpose of protecting the security and
rights of Lender. No such approval shall result in a waiver of any default by a
Borrower. In no event shall any approval of Lender constitute a representation
of any kind with regard to the matter being approved.


12.   Integration. The Loan Documents, including this Amendment: (a) integrate
all the terms and conditions mentioned in or incidental to the Loan Documents;
(b) supersede all oral negotiations and prior and other writings with respect to
their subject matter; and (c) are intended by the parties as the final
expression of their agreement with respect to the terms and conditions set forth
in those documents and as the complete and exclusive statement of the terms
agreed to by the parties. If there is any conflict between the terms, conditions
and provisions of this Amendment and those of any other agreement or instrument,
including any of the other Loan Documents, the terms, conditions and provisions
of this Amendment shall prevail.


13.   Miscellaneous. The obligations of the Borrowers under this Amendment and
each of the other Loan Documents are joint and several. This Amendment may be
executed in counterparts, and all counterparts shall constitute but one and the
same document. If any court of competent jurisdiction determines any provision
of this Amendment or any of the other Loan Documents to be invalid, illegal or
unenforceable, that portion shall be deemed severed from the rest, which shall
remain in full force and effect as though the invalid, illegal or unenforceable
portion had never been a part of the Loan Documents. This Amendment shall be
governed by the laws of the State of California, without regard to the choice of
law rules of that State. As used here, the word "include(s)" means "includes(s),
without limitation," and the word "including" means "including, but not limited
to."

- 7 -

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first set forth above.



 
"Borrowers"
         
M-WAVE, INC.,
 
a Delaware corporation
                 
By
/s/Jim Mayer             Interim Chief Executive Officer                  
M-WAVE DBS, INC.,
 
an Illinois corporation
         
By
/s/Jim Mayer             Interim Chief Executive Officer          
"Lender"
         
MERCATOR MOMENTUM FUND III, L.P., a California limited partnership
         
By:
M.A.G. CAPITAL, LLC,    
a California limited liability  company, its General Partner
                   
By
/s/David Firestone
     
Managing Member


- 8 -

--------------------------------------------------------------------------------


 
CONSENT OF SUBORDINATED CREDITORS


Each of the undersigned hereby consents to the foregoing First Amendment to Loan
and Security Agreements, and reaffirms its obligations to Mercator Momentum Fund
III, L.P., as successor to Silicon Valley Bank as Lender, under the
Subordination Agreement for the benefit of Lender to which it is a party, and
agrees that it is and remains bound by such Subordination Agreement.


Dated as of January 25, 2006
 

 
MERCATOR MOMENTUM FUND, L.P., a California limited partnership
     
By:
M.A.G. CAPITAL, LLC, a California limited liability company, its General Partner
               
By
/s/David Firestone
     
Managing Member
       
MONARCH POINTE FUND, LTD.
             
By
/s/David Firestone
   
Managing Member

 
- 9 -

--------------------------------------------------------------------------------



EXHIBIT A


BUDGET FOR USE OF ADDITIONAL CREDIT
 
 
 A-1

--------------------------------------------------------------------------------